DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 and 12 have been amended.  Claims 13-15 have been added.  Claims 1-15 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to the objection of Applicant’s specification regarding the abstract have been fully considered and are persuasive.  The objection is withdrawn.
Applicant’s arguments with respect to the 35 USC 112(b) rejections of claims 5 and 10 have been fully considered and are persuasive.  The rejections are withdrawn.   
Applicant’s arguments with respect to the prior art rejections of claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190000577 A1 (“Shelton”) in view of US 20160256184 A1 (“Yates”).

As per Claim 1, Shelton discloses a robot apparatus including a robot arm and an end effector, the end effector performing a predetermined work on a target object, the robot apparatus comprising:
a position detection unit configured to detect a position of the end effector (see ¶ 113—“end effector…position sensors”); and
a control unit configured to control the robot apparatus (see ¶ 56—“master robotic controller”),
wherein the control unit includes a force control unit configured to control the end effector by force control, and information about an operation range in which the end effector operates by the force control (see ¶ 70—“end effector…measure one of more forces”; ¶ 157—“maximum range of articulation”),
wherein the control unit controls the end effector using the position detection unit and the force control unit such that the predetermined work is performed by the force control within the operation range (see ¶ 70—“end effector…measure one of more forces”; ¶ 157—“maximum range of articulation”; ¶ 113—“end effector…position sensors).
Yates teaches additional limitations not expressly disclosed by Shelton, including namely wherein the operation range is being set according to the predetermined work (see ¶ 364—“thresholds within an operational envelope…to enhance efficiency within operational states”).  

As per Claim 2, Shelton further discloses wherein, in a case where the position detection unit detects that the position of the end effector departs from the operation range when the end effector is operated within the operation range by the force control, the control unit moves the position of the end effector to a predetermined position in the operation range or the starting position (see ¶ 135—“starting position”; ¶ 157—“maximum range of articulation”).

As per Claim 3, Shelton further discloses 
wherein the control unit includes a position control unit configured to control the end effector by the position control (see ¶ 113—“end effector…position sensors”), 
wherein the control unit controls the end effector by the position control, and moves the end effector to the starting position (see ¶ 135—“starting position”), and
wherein, in a case where the position detection unit detects that the position of the end effector departs from the operation range when the end effector is operated within the operation range by the force control, the control unit switches from the force control to the position control,
and moves the position of the end effector to a predetermined position in the operation range or the starting position (see ¶ 70—“end effector…measure one of more forces”; ¶ 157—“maximum range of articulation”; ¶ 113—“end effector…position sensors)

As per Claim 4, Shelton further discloses 

wherein the predetermined work includes a plurality of predetermined works (see ¶ 60—“plurality of rotatable bodies…limited range of movement”; ¶ 157—“maximum range of articulation”),
wherein the operation range is set for each of the predetermined works and is stored in the storage unit (see ¶ 60—“plurality of rotatable bodies…limited range of movement”; ¶ 157—“maximum range of articulation”), and
wherein the operation range is switched in accordance with each of the plurality of predetermined works (see ¶ 60—“plurality of rotatable bodies…limited range of movement”; ¶ 157—“maximum range of articulation”).

As per Claim 5, Yates teaches additional limitations not expressly disclosed by Shelton, including namely wherein the plurality of predetermined works includes a contact work for causing a first target object with a second target object by the force control, a seeking work for making the first target object and the second target object contact with each other and operating the first target object by the force control to a direction where a detection value of the force detection unit becomes smaller than a threshold value, and an insertion work for inserting the second target object into the first target object (see ¶ 358—“thresholds…pressure…torque”; Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shelton to include the limitation as taught by Yates to enhance efficiency within operational states (see Yates: ¶ 364).


Claim 6, Shelton discloses a control method for a robot apparatus including a robot arm and an end effector, the end effector performing a predetermined work on a target object, the robot apparatus including
a position detection unit configured to detect a position of the end effector (see ¶ 113—“end effector…position sensors”), and
a control unit configured to control the robot apparatus (see ¶ 56—“master robotic controller”),
wherein the control unit includes a force control unit configured to control the end effector by force control, and information about an operation range in which the end effector operates by the force control (see ¶ 70—“end effector…measure one of more forces”; ¶ 157—“maximum range of articulation”),
the control method comprising:
controlling the end effector using the position detection unit and the force control unit such that the predetermined work is performed by the force control within the operation range (see ¶ 70—“end effector…measure one of more forces”; ¶ 157—“maximum range of articulation”; ¶ 113—“end effector…position sensors). 
Yates teaches additional limitations not expressly disclosed by Shelton, including namely wherein the operation range is being set according to the predetermined work (see ¶ 364—“thresholds within an operational envelope…to enhance efficiency within operational states”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shelton to include the limitation as taught by Yates to enhance efficiency within operational states (see Yates: ¶ 364).

Claim 7, Shelton further discloses 
determining whether the position of the end effector is within the operation range by the position detection unit in a case where the force control is performed (see ¶ 157—“maximum range of articulation”); and
moving, in a case where the position of the end effector departs from the operation range in the determination, the position of the end effector to a predetermined position in the operation range or the starting position (see ¶ 135—“starting position”; ¶ 157—“maximum range of articulation”).

As per Claim 8, Shelton further discloses 
wherein the control unit includes a position control unit configured to control the end effector by position control (see ¶ 113—“end effector…position sensors”), and
wherein, in the moving to the starting position, the end effector is controlled by the position control, and the end effector is moved to the starting position (see ¶ 135—“starting position”),
the control method further comprising switching, in a case where the position of the end effector departs from the operation range in the determination, from the force control to the position control (see ¶ 157—“maximum range of articulation”),
wherein, in the moving, the end effector is controlled by the position control, and the position of the end effector is moved to the predetermined position in the operation range or the starting position (see ¶ 135—“starting position”).

As per Claim 9, Shelton further discloses 

wherein the predetermined work includes a plurality of predetermined works (see ¶ 60—“plurality of rotatable bodies…limited range of movement”; ¶ 157—“maximum range of articulation”), and
wherein the operation range is set for each of the plurality of predetermined works and is stored in the storage unit (see ¶ 60—“plurality of rotatable bodies…limited range of movement”; ¶ 157—“maximum range of articulation”),
the control method further comprising switching the operation range in accordance with each of the plurality of predetermined works (see ¶ 60—“plurality of rotatable bodies…limited range of movement”; ¶ 157—“maximum range of articulation”).

As per Claim 10, Yates teaches additional limitations not expressly disclosed by Shelton, including namely wherein the plurality of predetermined works includes a contact work for causing a first target object with a second target object by the force control, a seeking work for making the first target object and the second target object contact with each other and operating the first target object by the force control to a direction where a detection value of the force detection unit becomes smaller than a threshold value, and an insertion work for inserting the second target object into the first target object (see ¶ 358—“thresholds…pressure…torque”; Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shelton to include the limitation as taught by Yates to enhance efficiency within operational states (see Yates: ¶ 364).

Claim 11, Shelton discloses a non-transitory computer-readable recording medium storing a program for causing a computer to execute the control method for the robot apparatus according to claim 6 (see ¶ 113—“end effector…position sensors”; ¶ 56—“master robotic controller”; ¶ 70—“end effector…measure one of more forces”; ¶ 157—“maximum range of articulation”; ¶ 135—“starting position”). 

As for Claim 12, Shelton discloses an assembly method for an article using a robot apparatus, the robot apparatus including a robot arm and an end effector, the end effector performing a predetermined work on a target object,
the robot apparatus including
a position detection unit configured to detect a position of the end effector (see ¶ 113—“end effector…position sensors”), and
a control unit configured to control the robot apparatus (see ¶ 56—“master robotic controller”),
wherein the control unit includes a force control unit configured to control the end effector by force control, and information about an operation range in which the end effector operates by the force control (see ¶ 70—“end effector…measure one of more forces”; ¶ 157—“maximum range of articulation”),
the assembly method comprising:
controlling the end effector using the position detection unit and the force control unit such that the predetermined work is performed by the force control within the operation range (see ¶ 70—“end effector…measure one of more forces”; ¶ 157—“maximum range of articulation”; ¶ 113—“end effector…position sensors); and


As per Claim 13, Yates teaches additional limitations not expressly disclosed by Shelton, including namely
wherein the control unit moves the end effector to a starting position of the predetermined work (see ¶ 248—“end effector”; ¶ 250—“starting…position”), and
wherein the position detection unit detects the position of the end effector for a period in which the predetermined work is started and completed such that the predetermined work is performed within the operation range (see ¶ 364—“thresholds within an operational envelope…to enhance efficiency within operational states”; ¶ 306—“predetermined value”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shelton to include the limitation as taught by Yates to enhance efficiency within operational states (see Yates: ¶ 364).

As per Claim 14, Yates teaches additional limitations not expressly disclosed by Shelton, including namely wherein the operation range is set based on an experiment performed of the predetermined work in advance (see ¶ 308—“predetermined range”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shelton to include the limitation as taught by Yates to enhance efficiency within operational states (see Yates: ¶ 364).

As per Claim 15, Yates teaches additional limitations not expressly disclosed by Shelton, including namely:
moving the end effector to a starting position of the predetermined work (see ¶ 248—“end effector”; ¶ 250—“starting…position”); and
detecting the position of the end effector for a period in which the predetermined work is started and completed such that the predetermined work is performed within the operation range (see ¶ 364—“thresholds within an operational envelope…to enhance efficiency within operational states”; ¶ 306—“predetermined value”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shelton to include the limitation as taught by Yates to enhance efficiency within operational states (see Yates: ¶ 364).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3666